         Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 1 of 20



                                                     THE HONORABLE RICHARD A. JONES




                             IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE


ABDIQAFAR WAGAFE, et al., on behalf of              CASE NO. 2:17-cv-00094-RAJ
himself and other similarly situated,
                                                    DEFENDANTS’ RESPONSE TO
                                  Plaintiffs,       PLAINTIFFS’ SUPPLEMENTAL
                                                    BRIEF RE: OUTSTANDING
            v.                                      DISCOVERY DISPUTES

DONALD TRUMP, President of the United
States, et al.,

                                  Defendants.




                                                REDACTED




Defs’ Response to Pls’ Supplemental Brief                             U.S. DEPARTMENT OF JUSTICE
                                                                            CIVIL DIVISION, OIL
Re: Outstanding Discovery Disputes                                   P.O. BOX 878 BEN FRANKLIN STATION
                                                                            WASHINGTON, DC 20044
(Case No. 2:17-cv-00094-RAJ)                                               TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 2 of 20



 1                                                      TABLE OF CONTENTS

 2           TABLE OF CONTENTS........................................................................................................... i
 3           TABLE OF AUTNORITIES .................................................................................................... ii

 4           INTRODUCTION .....................................................................................................................1

 5           ARGUMENT .............................................................................................................................2

 6                     I.         The Court’s July 9, 2019 Order is Clear: Plaintiffs are Not Entitled to Third
                                  Agency “Why” Information, and Defendants Have Redacted the A Files
 7                                Consistently with that Order. ............................................................................2
 8                                A. Neither Relevance Nor Due Process Entitles Plaintiffs to Third Agency
                                     “Why” Information That The Court Clearly Determined Could be
 9                                   Withheld .......................................................................................................2
10                                B. Defendants Have Properly Redacted the A Files. .......................................5
11                                      1.
                                                                                                  .........................................................5
12
                                        2.
13                                                                                                                                  ......................6
14                                      3.
                                                                                                                                    ......................7
15
                                        4.
16                                                                                .........................................................................7
17                                      5.
                                                                                          .................................................................9
18
                       II.        The Court Should Not Reconsider the July 9, 2019 Order or Grant Plaintiffs
19                                Leave to Subpoena Third Agencies .................................................................11
20                     III.       Defendants Have Properly Withheld Information Under the Law Enforcement
                                  and Deliberative Process Privileges in the 31 Documents Remaining at
21                                Issue .................................................................................................................13
22                     IV.        The Protective Orders are Insufficient to Protect Privileged Information .......14
23                     V.         Defendants’ Clawback Requests are Proper ....................................................15
24           CONCLUSION ........................................................................................................................15
25           CERTIFICATE OF SERVICE ................................................................................................17
26

27

28
     Defs’ Response to Pls’ Supplemental Brief                                                                U.S. DEPARTMENT OF JUSTICE
                                                                                                                    CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - i                                                                  P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                                                   WASHINGTON, DC 20044
                                                                                                                   TELEPHONE: (202) 598-2445
                  Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 3 of 20


                                                         TABLE OF AUTHORITIES
 1
                                                                           Cases
 2
      In re City of N.Y.,
 3       607 F.3d 923 (2d Cir. 2010)...................................................................................................... 14
 4 In re Dep’t of Homeland Security,

 5    459 F.3d at 565 (5th Cir. 2006) ................................................................................................ 15

 6                                                                    Local Rules

 7 LCR 7(h)(1) ................................................................................................................................. 11

 8 LCR 7(h)(2) ................................................................................................................................. 11

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Defs’ Response to Pls’ Supplemental Brief                                                                U.S. DEPARTMENT OF JUSTICE
                                                                                                                     CIVIL DIVISION, OIL
      Re: Outstanding Discovery Disputes - ii                                                                P.O. BOX 878 BEN FRANKLIN STATION
      (Case No. 2:17-cv-00094-RAJ)                                                                                  WASHINGTON, DC 20044
                                                                                                                   TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 4 of 20



 1                                               INTRODUCTION

 2           Through two (now stricken) motions and their supplemental brief Plaintiffs are attempting to

 3 undo the Court’s prior privilege rulings in this case. See Dkt. Nos. 312, 316, 380. Plaintiffs have

 4 consistently tried to compel the production of information about the internal processes and databases

 5 of non-party law enforcement and intelligence agencies, such as the FBI, ICE, and CBP. Plaintiffs

 6 have also repeatedly sought to compel the production of A File information showing “why” the
                                                                                    1
 7 Named Plaintiffs were subject to CARRP (if they were, in fact, subject to CARRP). Defendants

 8 have consistently sought to protect such information. The Court has repeatedly held that such

 9 information may be withheld. On July 9, 2019, the Court ruled:

10                    Defendants may redact “why” information contained within the A
                      Files that originates from law enforcement agencies external to USCIS
11
                      immigration processing, such as the FBI, ICE, or CBP. Defendants
12                    may also redact communications between USCIS and these agencies
                      relating to this information. Defendants may not redact “why”
13                    information that originated solely within USCIS . . . .
14 Dkt. No. 274 at 5 (emphasis in original). On January 16, 2020, the Court ruled that “information

15 that would allow individuals to access law enforcement databases, including screenshots [and]

16 unique codes,” as well as third agency information relied upon by USCIS, was properly withheld

17 under the law enforcement privilege. Dkt. No. 320 at 6-7.

18           Plaintiffs seemed to understand the orders, stating in a February 7, 2020 filing that they were

19 “not challenging Defendants’ redactions of the limited information this Court has held Defendants

20 are entitled to withhold under the law enforcement privilege,” and that they were “not attempting to

21 relitigate these issues.” Dkt. No. 344 at 1 (emphasis in original).

22           But, make no mistake about it. Plaintiffs are attempting to relitigate these issues. In their

23 supplemental brief, Plaintiffs re-argue a relevance argument that the Court has already rejected, and

24 add to that a nonsensical “due process” argument. Plaintiffs next selectively quote from the Court’s

25
     1

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                                  U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 1                                    P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 5 of 20



 1 prior orders to argue that the orders say something different than what they clearly say. Then,

 2 Plaintiffs use this contrived version of the Court’s orders to falsely accuse Defendants of

 3 misapplying those orders. Finally—assumedly acknowledging that the Court’s orders are clear, and

 4 that Defendants have correctly applied them—Plaintiffs belatedly ask the Court to reconsider its July

 5 9 order, or, alternatively, to allow Plaintiffs to subpoena third agencies, e.g., the FBI, ICE, etc.

 6            This ground has already been covered by the parties in extensively briefed memoranda that

 7 were thoroughly considered by the Court, and which resulted in carefully crafted orders that weighed

 8 and balanced the competing interests at stake. See Dkt. Nos. 274, 320. The Court reasoned that

 9 Plaintiffs’ interest in obtaining this information in the context of this action and their particular

10 claims was outweighed by the potential damage that would be caused by a disclosure of privileged

11 information shared with USCIS by third agencies. Those orders were correct and should be

12 reaffirmed. Accordingly, Defendants respectfully ask the Court to recognize (with the assistance of

13 ex parte, in camera review, if necessary) that Defendants have redacted the A Files and documents

14 at issue appropriately and consistently with Court’s orders, deny Plaintiffs’ request to reconsider the

15 July 9 order, and deny Plaintiffs’ untimely request for leave to subpoena third agencies.

16                                               ARGUMENT

17       I.      The Court’s July 9, 2019 Order is Clear: Plaintiffs are Not Entitled to Third
                 Agency “Why” Information, and Defendants Have Redacted the A Files
18               Consistently with that Order.
19            The Court’s order about what information may and may not be withheld in the A Files is

20 clear: “why” information originating with third agencies may be redacted, communications between

21 USCIS and third agencies relating to third agency “why” information may be redacted, and “why”

22 information originating solely within USCIS may not be redacted. Dkt. No. 274 at 5.

23               A. Neither Relevance Nor Due Process Entitles Plaintiffs to Third Agency “Why”
                    Information That the Court Clearly Determined Could Be Withheld.
24
              Plaintiffs offer two primary reasons that third agency “why” information should be disclosed
25
     to them: (1) it is “highly relevant” to their claims, and (2) due process requires it. The former of
26
     these arguments has been rejected by the Court previously, and the latter lacks merit.
27

28
     Defs’ Response to Pls’ Supplemental Brief                                  U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 2                                    P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 6 of 20



 1           Concerning relevance, the Court understood Plaintiffs’ prior arguments that third agency

 2 “why” information was highly relevant to their claims. See Dkt. No. 221 at 8, 11. In the July 9

 3 order, the Court addressed Plaintiffs’ relevance arguments squarely, finding only “why” information

 4 internal to USCIS to be “highly relevant” to Plaintiffs claims. See Dkt. 274 at 4-5; cf. Pls’ Supp. Br.

 5 at 1 (incorrectly indicating that the Court found all “why” information highly relevant to Plaintiffs’

 6 claims). Further, the Court doubted the relevance of third agency “why” information, stating,

 7 “[Third] agencies are not defendants in this case, and their internal processes are not at issue.

 8 Moreover, disclosing details of past or current investigations by these third-party law enforcement

 9 agencies would not, in this Court’s view, offer much insight into the internal misuse of CARRP by

10 USCIS.” See Dkt. No. 274 at 4. Based in part on the limited relevance of third agency “why”

11 information, the Court concluded that the “harm of disclosure would outweigh the value of th[e]

12 information.” See Dkt. No. 274 at 4.

13           Plaintiffs’ repetitive argument that third agency “why” information should be disclosed

14 because it is “highly relevant” not only overstates the relevance of third agency “why” information

15 to this case. It also overlooks the balancing part of the law enforcement privilege analysis that the

16 Court appropriately applied in the July 9 order. See Dkt. 274 at 4. Defendants maintain that, for the

17 reasons previously offered and accepted by the Court, the disclosure of third agency “why”

18 information, and the disclosure of communications between USCIS and third agencies about this

19 information, risks harm to (1) third agency law enforcement functions, (2) cooperation between law

20 enforcement agencies and USCIS, and (3) national security; and, on balance, the public interest

21 remains against disclosure. See Dkt. 274 at 4-5; see also, generally, Dkt. No. 226-1 at 13-17, Dkt.

22 No. 326 at 2-7; see also, e.g., Dkt. No. 266-2 at Ex. A, Renaud Decl., ¶¶ 40-48, Ex. B, Mejia Decl.,

23 ¶¶ 9-13; Ex. C, Blair Decl., ¶¶ 6-10; Ex. D, Allen Decl., ¶¶ 5, 10-29, 31-31; Ex. E, Crum Decl., ¶¶ 7-

24 8; Ex. F, Tabb Decl., ¶¶ 5-8. Furthermore, through non A File discovery, Plaintiffs are well aware of

25 the various reasons “why” USCIS processes applicants under CARRP – for example, if applicants

26 are listed in the Terrorist Screening Database (“TSDB”). Such information, which explains how the

27 CARRP process works generally, should be sufficient for Plaintiffs to make their case against

28
     Defs’ Response to Pls’ Supplemental Brief                                 U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 3                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                    WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 7 of 20



 1 USCIS. Plaintiffs do not need to know specific third agency derogatory information about specific

 2 individuals, given the heightened harm of disclosing derogatory information about particular

 3 individuals.

 4           Concerning due process, Plaintiffs previously argued that they should be allowed to access

 5 “why” information because, “with respect to [their] procedural due process claim, the Court will

 6 need to balance Plaintiffs’ need for a process by which they can challenge their CARRP

 7 classification with Defendants’ interest in refusing to disclose the information to them.” Dkt. No.

 8 221 at 11. In the July 9 order, the Court clearly did not accept this as a basis for permitting the

 9 disclosure of third agency “why” information. See generally Dkt. No. 274 at 4-5. The Court should

10 similarly not permit disclosure based on Plaintiffs’ slightly different due process argument in their

11 supplemental brief; that is, that due process requires USCIS to disclose all “why” information to

12 Plaintiffs so that they may challenge the information underlying USCIS’s decision to process their

13 applications in CARRP. See Pls’ Supp. Br. at 10-11. Plaintiffs’ due process argument falls
                                                                                                 2
14 particularly flat now because USCIS has adjudicated all of the Named Plaintiffs’ applications.

15           In any event, the cases and regulations Plaintiffs cite in support of their due process argument

16 require the Government to disclose information upon which it relies to deny a right or benefit. See

17 Pls’ Supp. Br. at 10-11. Those cases and regulations do not mandate USCIS’s disclosure of the

18 privileged and potentially classified information it relies on to make a case processing decision, i.e.,

19 whether or not to process an application in CARRP. The reasons USCIS might decide to utilize the

20 CARRP process to evaluate the national security implications of a particular application does not

21 amount to a deprivation of a life, liberty, or property any more than does the Government’s decision

22 to initiate a law enforcement investigation. Thus, due process concerns are simply not implicated by

23 USCIS’s decision to process an application in CARRP. An application referred to CARRP may be

24 granted or denied. See Ex. B at 1, 6-7. Indeed, according to USCIS’s records and data produced to

25

26
     2
27

28
     Defs’ Response to Pls’ Supplemental Brief                                 U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 4                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                    WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 8 of 20



 1 Plaintiffs, over 80% of adjustment of status and naturalization applications adjudicated after

 2 referral to CARRP are approved rather than denied. See Ex. C.

 3           And while Plaintiffs,                                      , might have a keen interest

 4                                                    , that interest is far outweighed by risks the Court

 5 recognized as associated with the disclosure of third agency “why” information, namely harm to

 6 third agency law enforcement functions, cooperation between law enforcement agencies, and

 7 national security. See Dkt. No. 274 at 4-5. Accordingly, due process does not entitle Plaintiffs to

 8 third agency “why” information that the Court has said may be withheld. See Dkt. No. 274 at 5.

 9               B. Defendants Have Properly Redacted the A Files

10           Plaintiffs selectively quote from the July 9 order and unfairly accuse Defendants of

11 misapplying it in various respects. See generally Pls’ Supp. Br. at 7-10. Plaintiffs’ accusations are

12 wrought with mischaracterizations – of the order, of CARRP policy, and of Defendants’ redactions;

13 ultimately, all of Plaintiffs’ arguments lack merit. An ex parte, in camera review of the relevant

14 pages (should the Court find it helpful) will confirm the propriety of the redactions.

15                    1.
16
             Plaintiffs first argue that they are entitled to USCIS “internal vetting” information,
17

18
                                                                           See Pls’ Supp. Br at 7-8.
19
     However, Plaintiffs improperly redefine the Court’s use of the term “internal vetting,” blurring a
20
     bright line set by the Court. In its order, the Court clearly equated “internal” vetting information
21
     with information held solely by USCIS, and “external” vetting information with information held by
22
     third agencies. Dkt. No. 274 at 4-5. It is true that USCIS uses information held by third agencies to
23
     identify national security concerns through security checks, and then internally and externally vets
24
     any concerns. See Ex. B at 3-6. However, external third agency information is not thereby
25
     transformed into “internal” USCIS information simply because it is considered, discussed, adopted,
26
     or otherwise relied upon by USCIS. Indeed, the Court was clear that “Defendants may redact ‘why’
27

28
     Defs’ Response to Pls’ Supplemental Brief                                  U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 5                                    P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 9 of 20



 1 information contained within the A Files that originates from law enforcement agencies external to

 2 USCIS immigration processing.” Dkt. No. 274 at 5.

 3

 4

 5

 6

 7

 8           It is, or should be, abundantly clear that third agency information (often security check

 9 information) that reveals a national security concern, i.e., third agency “why” information, will

10 trigger the next step in the CARRP process, internal vetting of the concern. See Ex. B at 3-4. That

11 does not make the third agency “why” information “‘why’ information that originate[s] solely within

12 USCIS.” Cf. Pls’ Supp. Br. at 8 (quoting Dkt. No. 274 at 5).

13

14

15

16

17                    2.
18
             Plaintiffs argue that the Court’s order only permits Defendants to redact third agency “why”
19
     information when it originates with the FBI, ICE, or CBP. Pls’ Supp. Br. at 8. Plaintiffs misread the
20
     order, which allows Defendants to withhold “why” information originating from “agencies external
21
     to USCIS immigration processing.” Dkt. No. 274 at 4-5. One sentence of the Court’s order
22
     identifies the FBI, ICE, and CBP as non-exhaustive examples of third agencies whose “why”
23
     information may be withheld. Dkt. 274 at 5. The use of these agencies as examples of third
24
     agencies in one particular sentence does not imply that the Court found that “why” information
25
     originating with other third agencies may not be withheld. See Pls’ Supp. Br. at 8. The release of
26
     other agencies’ privileged “why” information would pose the same risks to national security, law
27

28
     Defs’ Response to Pls’ Supplemental Brief                                 U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 6                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                    WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 10 of 20



 1 enforcement functions, and inter-agency information sharing posed by the release of privileged

 2 “why” information held by the FBI, ICE, and CBP. See Dkt. No. 274 at 4-5.

 3                    3.
 4
             Despite the Court’s clear statement that communications between USCIS and third agencies
 5
     may be withheld, see Dkt. No. 274 at 5, Plaintiffs claim that the fact of a communication with, or a
 6
     referral to, a third agency “does not implicate the alleged law enforcement concerns expressed in the
 7
     Court’s order.” See Pls’ Supp. Br. at 9. This argument is contrary to the clear language of the order.
 8
     See Dkt. No. 274 at 5.
 9

10

11

12

13

14                    4.

15

16

17

18
                                   See Dkt. No. 274 at 5. The Court determined what information may be
19
     withheld based on the nature and content of the information, not based on its location. See id. at 4-5.
20
     When third agency “why” information exists, USCIS discusses this privileged information
21
     internally, and also with the originating third agencies during external vetting and deconfliction. In
22
     this regard, the Court has clearly stated, “Defendants may also redact communications between
23
     USCIS and [third agencies] relating to [these agencies’] information.” Id. at 5.
24
             This clarification aside,
25

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                                 U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 7                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                    WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 11 of 20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                 U.S. DEPARTMENT OF JUSTICE
                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 8                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                    WASHINGTON, DC 20044
                                                                    TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 12 of 20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19                    5.
20

21

22

23

24

25

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                 U.S. DEPARTMENT OF JUSTICE
                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 9                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                    WASHINGTON, DC 20044
                                                                    TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 13 of 20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     3
27

28
     Defs’ Response to Pls’ Supplemental Brief                 U.S. DEPARTMENT OF JUSTICE
                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 10                  P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                    WASHINGTON, DC 20044
                                                                    TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 14 of 20



 1

 2

 3

 4       II.      The Court Should Not Reconsider the July 9, 2019 Order or Grant Plaintiffs Leave
                  to Subpoena Third Agencies.
 5
               Plaintiffs long ago waived their opportunity to move for reconsideration of the Court’s July 9
 6
     order. See LCR 7(h)(2) (allowing a party fourteen days to seek reconsideration). Furthermore,
 7
     Plaintiffs offer no valid justifications for allowing reconsideration, which is disfavored. See Pls’
 8
     Supp. Br. at 12-13; see also LCR 7(h)(1).
 9

10

11

12
                                          Plaintiffs’ belated disagreement with the Court that this information
13
     may be withheld, and their desire to reargue points already heard and adjudicated against them, does
14
     not establish manifest error by the Court as required for reconsideration. See LCR 7(h)(1).
15
               Second,
16

17

18

19

20

21

22

23

24

25

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                                    U.S. DEPARTMENT OF JUSTICE
                                                                                        CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 11                                     P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                       WASHINGTON, DC 20044
                                                                                       TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 15 of 20



 1

 2

 3                                                                                             Indeed, as the

 4 Court is well aware, the CARRP documents that have been repeatedly subject to Plaintiffs’ motions

 5 to compel are replete with references to third agency information, such as TECS, the TSDB, and FBI

 6 Name Check. Ultimately, reconsideration is not warranted based on information well-known to the

 7 parties throughout the litigation. Feigning surprise at a fact that has been well-known to Plaintiffs

 8 for years provides no cause to undo the Court’s prior orders.

 9           Finally, the individuals and documents identified in Defendants’ recent disclosures do not

10 justify allowing Plaintiffs, through reconsideration,

11

12                                                                   They are publicly available

13 documents discussing security check and information sharing processes and procedures generally,

14 which is the type of information Defendants have disclosed in discovery. Id.

15

16

17

18

19

20

21

22           Subpoenas are equally inappropriate at this juncture. First, the subpoena request is

23 inexplicably untimely. See Dkt. No. 280 at 1 (August 9, 2019 Order prohibiting further written

24 discovery requests or subpoenas for document production). Second, Plaintiffs’ belated subpoena

25 request threatens to open up a new, prolonged battle over information residing with third agencies.

26 Third, Plaintiffs’ request also threatens to upend the recently-filed case schedule. Dkt. No. 359.

27 Finally, Plaintiffs’ request should be rejected because it is predicated on the fallacy that Defendants

28
     Defs’ Response to Pls’ Supplemental Brief                                 U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 12                                  P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                    WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445
                Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 16 of 20



 1 have not cooperated with discovery. See Pls’ Supp. Br. at 14. To the contrary, as explained above,

 2 Defendants have redacted the A Files consistently with the July 9 order. Furthermore, Plaintiffs’

 3 subpoena request disregards the Court’s statement in the July 9 order that, “[Third] agencies are not

 4 defendants in this case, and their internal processes are not at issue. Moreover, disclosing details of

 5 past or current investigations by these third-party law enforcement agencies would not, in this

 6 Court’s view, offer much insight into the internal misuse of CARRP by USCIS.” See Dkt. 274 at 4.

 7

 8

 9       III.      Defendants Have Properly Withheld Information Under the Law Enforcement and
                   Deliberative Process Privileges in the 31 Documents Remaining at Issue.
10
                Defendants have redacted the 31 documents remaining at issue, see Whidbee Decl. ¶ 4,
11
     consistently with the Court’s January 16, 2020 order, see Dkt. No. 320 at 6-9. Redaction
12
     descriptions confirm that Defendants have withheld, as the order allows, “information regarding law
13
     enforcement databases” and “[t]hird-party law enforcement agency information,” as well as
14
     “predecisional” and “deliberative” content. See generally Ex. Q; see also Dkt. No. 320 at 6-9. An
15
     ex parte, in camera review of the documents (should the Court find it helpful) will confirm this.
16
                With regard to information withheld under the law enforcement privilege, Plaintiffs claim
17
     they are entitled to “third-agency information that USCIS considers when labeling an applicant a
18
     ‘national security concern’” because they believe it is relevant their case. Pls’ Supp. Br. at 14. The
19
     Court has considered this precise argument, stating, “to the extent Defendants rely on third-party
20
     agency information to make CARRP determinations, Plaintiffs argue that such information may
21
     indeed be relevant to their case.” Dkt. No. 320 at 6-7. The Court squarely rejected that this entitled
22
     Plaintiffs to third agency “why” information, finding the potential risks to national security and
23
     potential harm to “cross-agency information sharing” to “outweigh any interest Plaintiffs may have
24
     in accessing the information.” Dkt. No. 320 at 6-7. Plaintiffs did not move to reconsider this
25
     determination; in fact, they seemed to previously understand and accept it. See Dkt. No. 344 at 1
26
     (“Plaintiffs are not challenging Defendants’ redactions of . . . third party law enforcement agency
27

28
     Defs’ Response to Pls’ Supplemental Brief                                  U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 13                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 17 of 20



 1 information”) (emphasis in original). There is simply no justification to now grant Plaintiffs access

 2 to “third-agency information that USCIS considers when labeling an applicant a ‘national security

 3 concern.’” See generally Dkt. No. 341-3, Emrich Decl., ¶¶ 23-33 (discussing law enforcement

 4 concerns with the release of this information); Dkt. No. 341-4, Scardaville Decl., ¶¶ 4-10 (same);

 5 Dkt. 341-5, Campbell Decl., ¶¶ 6-10 (same); Dkt. 341-6, Allen Decl., ¶¶ 6-19 (same); Dkt.341-7,

 6 Jung Decl., ¶¶ 15-24 (same); cf. Pls’ Supp. Br. at 14.

 7             Concerning information withheld under the deliberative process privilege, Plaintiffs argue

 8 that information about pilot programs is not deliberative. Pls’ Supp. Br. at 15. USCIS evaluates

 9 policy options through the use of pilots. Pilot information reveals unimplemented options, and could

10 confuse or mislead as to agency policy. See Dkt. No. 341-3, Emrich Decl., ¶¶ 11, 21; see also Ex. Q

11 (descriptions for DEF-00004010, PDF pages 3-8; DEF-00096701, PDF pages 1-5; DEF-00280914,

12 PDF page 5; DEF-00285830, PDF pages 1-10). Requiring the release of pilot information risks

13 discouraging the agency’s use of a reliable, evaluative tool that helps the agency make policy

14 choices based on the best information available. See Dkt. No. 341-3, Emrich Decl., ¶¶ 19-20.

15             Finally, Plaintiffs’ brief does not specifically challenge the information withheld by DHS, a

16 law enforcement agency, under the law enforcement and deliberative process privileges. For the

17 reasons stated in prior briefing, DHS information has been properly withheld. See Dkt. 341 at 7-8,

18 10-11. Namely, it is law enforcement-privileged information contained largely in draft and

19 otherwise deliberative documents unrelated to CARRP. See generally Dkt. 341-4.

20       IV.      The Protective Orders are Insufficient to Protect Privileged Information.
21             As Defendants have argued, see Dkt. No. 119 at 10-13, Dkt. No. 226-1 at 18-19, Dkt. No.

22 257 at 11-12, Dkt. 266 at 13, Dkt. 341 at 11-12, the “deeply flawed” protective order procedure

23 cannot fully protect privileged information, see In re City of N.Y., 607 F.3d 923, 935 n.2 (2d Cir.

24 2010).

25

26                                           Furthermore,

27

28
     Defs’ Response to Pls’ Supplemental Brief                                   U.S. DEPARTMENT OF JUSTICE
                                                                                       CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 14                                    P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                      WASHINGTON, DC 20044
                                                                                      TELEPHONE: (202) 598-2445
              Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 18 of 20



 1

 2

 3

 4                                                                                              and given the

 5 highly sensitive nature of the privileged information at issue, only full protection of that information

 6 ensures that public safety and national security is not compromised. See In re Dep’t of Homeland

 7 Security, 459 F.3d 565, 569 (5th Cir. 2006) (noting that reasons for protecting law enforcement

 8 information from disclosure “are even more compelling” in “today’s times,” when “the compelled

 9 production of government documents could impact highly sensitive matters relating to national

10 security”); see also Dkt. No. 341-3, Emrich Decl., ¶¶ 11-18, 22, 46 (explaining that a protective

11 order is insufficient to protect withheld information in policy documents, given the nature of the

12 information); Dkt. 341-4, Scardaville Decl., ¶¶ 11-29 (same).

13       V.      Defendants’ Clawback Requests are Proper.
14            Plaintiffs ask the Court to reject Defendants’ clawback requests. Pls’ Supp. Br. at 15.

15 Defendants have not filed a clawback motion, see Dkt. No. 83 at 3-4 ¶ 5, and should not be required

16 to confine their clawback arguments to this supplemental briefing on stricken discovery motions, see

17 Dkt. No. 355. Defendants are prepared to file a clawback motion following discussion of clawback

18 issues with the Court on July 22, 2020. To briefly respond to Plaintiffs’ clawback arguments here,

19

20

21

22

23

24

25                                               CONCLUSION

26            For the foregoing reasons, the Court should reaffirm its prior privilege orders, and deny

27 Plaintiffs’ request for reconsideration, and alternatively, to subpoena third agencies.

28
     Defs’ Response to Pls’ Supplemental Brief                                  U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 15                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 19 of 20



 1

 2           DATED this 17th day of July, 2020.

 3

 4 Respectfully submitted,

 5
   ETHAN P. DAVIS
 6 Acting Assistant Attorney General              JESSE BUSEN
   Civil Division                                 Counsel for National Security
 7
   U.S. Department of Justice                     National Security Unit
 8                                                Office of Immigration Litigation
   AUGUST FLENTJE
 9 Special Counsel                                BRENDAN T. MOORE
   Civil Division                                 Trial Attorney
10                                                Office of Immigration Litigation
11 ETHAN B. KANTER
   Chief National Security Unit                   LEON B. TARANTO
12 Office of Immigration Litigation               Trial Attorney
   Civil Division                                 Torts Branch
13
   BRIAN T. MORAN                                 MICHELLE R. SLACK
14 United States Attorney                         Trial Attorney
15                                                Office of Immigration Litigation
   BRIAN C. KIPNIS
16 Assistant United States Attorney               s/ Victoria M. Braga
   Western District of Washington                 VICTORIA M. BRAGA
17                                                Trial Attorney
   LINDSAY M. MURPHY                              Office of Immigration Litigation
18 Senior Counsel for National Security

19 National Security Unit
   Office of Immigration Litigation               Counsel for Defendants
20
   ANDREW C. BRINKMAN
21 Senior Counsel for National Security
   National Security Unit
22
   Office of Immigration Litigation
23

24

25

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                     U.S. DEPARTMENT OF JUSTICE
                                                                         CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 16                      P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                        WASHINGTON, DC 20044
                                                                        TELEPHONE: (202) 598-2445
             Case 2:17-cv-00094-RAJ Document 383 Filed 07/17/20 Page 20 of 20



 1                                         CERTIFICATE OF SERVICE

 2           I hereby certify that on July 17, 2020, I electronically filed the foregoing with the Clerk of

 3 the Court using the CM/ECF system, which will send notification of such filing to all counsel of

 4 record. I further certify that on July 17, 2020, I sent Plaintiffs’ counsel, via e-mail, a copy of the

 5 foregoing, which is filed under seal.

 6
                                                                   /s/ Victoria M. Braga
 7
                                                                   VICTORIA M. BRAGA
 8                                                                 Trial Attorney
                                                                   Office of Immigration Litigation
 9                                                                 U.S. Dept. of Justice, Civil Division
                                                                   P.O. Box 878, Ben Franklin Station
10                                                                 Washington, D.C. 20044
11                                                                 (202) 616-5573

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Defs’ Response to Pls’ Supplemental Brief                                  U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Re: Outstanding Discovery Disputes - 17                                   P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
